           Case 3:20-cv-00330-JBA Document 35 Filed 04/30/20 Page 1 of 3




                   UNITED STATES DISTRICT COURT
                     DISTRICT OF CONNECTICUT
____________________________________

 MIA CASTRO, M.D., et al                      )   CIVIL ACTION NO:
                                              )
            Plaintiff,                            3:20-cv-00330 (JBA)
                                              )
    v.                                        )
                                              )
 YALE UNIVERSITY, et al
                                              )
            Defendant.                        )   April 30, 2020
____________________________________


    DEFENDANT MANUEL FONTES, M.D.’S MOTION TO STAY DISCOVERY
              PENDING RULING ON MOTION TO DISMISS

         Defendant Manual Fontes, M.D. (“Defendant” or “Defendant Fontes”) hereby

moves to Stay Discovery as to him only, pending a ruling on his anticipated Motion to

Dismiss. Defendant Fontes has filed a Motion for Pre-filing Conference [Doc. No. 27]

in connection with his anticipated Motion to Dismiss the Third, Fourth and Fifth Counts

of the Complaint pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure and

28 U.S.C. § 1367(c). A pre-filing conference has been scheduled for May 13, 2020.

If the Motion to Dismiss is granted, all claims as to Defendant Fontes may be

dismissed. Accordingly, good cause exists, as set forth herein, to stay all discovery

as to Defendant Fontes, including any disclosures required by the Discovery Protocols

For Employment Cases Alleging Adverse Action, pending resolution of the Motion to

Dismiss.

         A Memorandum of Law and Affidavit in support of this Motion to Stay is

submitted herewith. As set forth in more detail in the accompanying Memorandum of

Law, good cause exists for the requested stay of discovery as to Defendant Fontes

during the pendency of his Motion to Dismiss.
         Case 3:20-cv-00330-JBA Document 35 Filed 04/30/20 Page 2 of 3




      WHEREFORE, Defendant Fontes moves that all discovery be stayed as to him

until the Court has ruled on his Motion to Dismiss.



                                  THE DEFENDANT


                                  By:    /s/ Aimee J. Wood
                                         Robert Mitchell (ct02662)
                                         Margaret M. Sheahan (ct05862)
                                         Reese B. Mitchell (ct30226)
                                         Aimee J. Wood (ct18702)
                                         Mitchell & Sheahan, P.C.
                                         999 Oronoque Lane, Suite 203
                                         Stratford, CT 06614
                                         203-873-0240
                                         203-873-0235 (fax)
                                         awood@mitchellandsheahan.com

                                         Counsel for Manuel L. Fontes, M.D.
         Case 3:20-cv-00330-JBA Document 35 Filed 04/30/20 Page 3 of 3




                                      CERTIFICATION



       I hereby certify that on April 30, 2020, a copy of the foregoing was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of

this filing will be served by e-mail to all parties by operation of the court’s electronic filing

system or by mail to anyone unable to accept electronic filing as indicated on the Notice

of Electronic Filing.




                                            /s/ Aimee J. Wood
                                            Robert Mitchell (ct02662)
                                            Margaret M. Sheahan (ct05862)
                                            Reese B. Mitchell (ct30226)
                                            Aimee J. Wood (ct18702)
                                            Mitchell & Sheahan, P.C.
                                            999 Oronoque Lane, Suite 203
                                            Stratford, CT 06614
                                            203-873-0240
                                            203-873-0235 (fax)
                                            awood@mitchellandsheahan.com
